Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to amendment filed on 01-21-2021. Claims 1-32 have been canceled.  Claims 33-44 are pending.    

Continued Examination Under 37 CFR 1.114
3.   A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-21-2021 has been entered.

                                                           Specification
4.    The amendment filed 01-21-2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: The newly added information shows new figure 2D, the physical structure of sleep bonnet: “ housing 52 is a sleeping bonnet 51, as shown in Fig. 2D having padding 54 nestling and .

Applicant is required to cancel the new matter in the reply to this Office Action.

                                                    Drawings
5. The drawing is objected to because the newly added information shows new figure 2D, the physical structure of sleep bonnet “housing 52 is a sleeping bonnet 51, as
shown in Fig. 2D having padding 54 nestling and cushioning the user's ears from the
components 60 and battery compartment 72” is new matter, It was not supported by
the original disclosure in the specification nor in any claim originary presented and in any figures.
Applicant is required to cancel the new matter in the reply to this Office Action.


    PNG
    media_image1.png
    221
    513
    media_image1.png
    Greyscale



Double Patenting
6.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

7.   Claims 33-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8,559,649. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (16/253,356) claim limitations are broader than claims 1-24 of U.S. Patent No. 8,559,649 as shown in the table below.
    Instant   Application No. 16/253,356
                       US PAT. 8,559,649
33.  (Currently Amended) A portable sleep-aide bonnet device, comprising: a portable soft housing adapted to be disposed over a user’s head;
a microphone positioned in the housing to receive an ambient sound signal; a suppression circuit that receives the ambient sound signal and produces a suppression sound signal; and a set of 
.



   
Claim Rejections - 35 USC § 103
8.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

10.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
11.          Claims 33, 34, 36, 37, 39-42 and 44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones et al. (US PAT.7,103,188) in view of Young (US PAT. 5,881,390).
  Consider claim 33, Jones teaches a microphone positioned in the housing to receive an ambient sound signal(see fig. 1(300a), fig. 7 and col. 15 line 21-67); a suppression circuit(see fig. 3) that receives the ambient sound signal and produces a suppression sound signal{see 3 (310)); and a set of transducers (see fig. 3(28, 300) fig. 7(847)) arranged in the soft housing(see fig. 7) in locations adjacent to a user’s ears, and which receive the suppression sound signal(see figs. 1-4 and col. 8 line 36- col.. 9 line 67), the suppression sound signal having a magnitude and phase to substantially cancel the ambient sound signal at a user’s ear(see figs.1-4, 7 and col. 10, line 7-col. 11, line 67); but Jones does not clearly teach a portable sleep-aide bonnet device
    However, Young teaches a portable sleeping bonnet device (a portable sleeping bonnet reads on a bandanna-type headgear 30 in fig.3) adaptable to be worn over a user's head, the receive the sound signal and produce acoustic energy in response to the sound signal having a magnitude and phase to the sound signal at a user's ear (see figs 1-3 and col. 2 line 5-col. 3 line 16).
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching 
   Consider claim 34 and 36 Jones teaches as modified by Young teaches the sleep-aide bonnet device wherein the soft housing has cushioning in locations where the soft housing contacts the user ears(In Young, see figs 1-3 and col. 2 line 5-col. 3 line 16); and  the sleep-aide bonnet device wherein the suppressive sound signal is an inverted signal of a predicted sound signal (see figs. 1-4 and col. 8 line 36- col.. 9 line 67) 
   Consider claim 37 and 39 Jones teaches as modified by Young teaches the sleep-aide bonnet device wherein the suppressive sound signal is calculated based on the ambient sound signal (see figs. 1-4 and col. 8 line 36- col.. 9 line 67); and the sleep-aide bonnet device  further comprising: an amplifier and a receiver that receives ambient sounds signals(see figs. 1-4 and col. 8 line 36- col.. 9 line 67).. 
  Consider claim 40, Jones teaches a  method of aiding sleep (see fig. 1 and col. 7, lines 57-67) comprising: receiving(see fig. 1(300a)) an ambient signal from a microphone located in a portable soft housing (see fig. 7 and col. 15, line 21-45) that is disposed over a user’s head (see figs. 1-4, 7 and col. 8 line 36- col.. 9 line 67): producing(see fig. 3(22)) by a suppression circuit(see fig. 3), a suppression signal based on the ambient signal received from the microphone and having a magnitude and phase to substantially cancel the ambient sound signal at the user’s ear(see figs.1-4 and col. 10, line 7-col. 11, line 67); but Jones does not clearly teach a portable soft sleeping bonnet housing. 

    Consider claims 41, 42 and 44 Jones teaches as modified by Young teaches the method wherein the soft housing includes cushioning corresponding to locations where the housing would contact the user's ears(In Young, see figs 1-3 and col. 2 line 5-col. 3 line 16); and the method further comprising: amplifying the first suppression signal received from the first suppression circuitry(see figs. 1-4 and col. 8 line 36- col.. 9 line 67); and the method wherein receiving the ambient sound signal comprises receiving a traffic noise signal (see fig. 1 and col. 7, lines 57-67).

    
12.    Claims 35, 38 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al. (US PAT.7,103,188) as modified by of Young (US PAT.5,881,390) as applied to claims 33 and 40 above, and further in view of Enzmann (US PAT. 5,844,996).
    Consider claim 35, Cain does not clearly teach the sleep-aide bonnet device wherein the ambient sound signal is a traffic noise signal or a snoring signal.
   However, Enzmann teaches the sleep-aide bonnet device wherein the ambient sound signal is a traffic noise signal or a snoring signal (see figs. 8-13 and col. 8 line 3-col. 9 line 67).

Consider claim 43, it is essentially similar to claim 35 and is rejected for the reason stated above apropos to claim 35.
   Consider claim 38, Jones does not clearly teach the sleep-aide bonnet device further comprising: a battery compartment having terminals coupled to wires that are disposed through the soft housing and connected to the suppression circuit.
   However, Enzmann teaches a battery compartment having terminals coupled to wires that are disposed through the soft housing and connected to the suppression circuit (see figs. 1-5 and col. 4 line 40-col. 5 line 67).
   Therefore, it would have been obvious before the effective filling date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Enzmann into teaching of Jones and Young to provide a battery compartment having terminals coupled to wires that are disposed through the soft housing for a market demand.

Response to Arguments
13.  Applicant’s arguments with respect to claims 33-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
on 01-21-2021 have been fully considered but they are not persuasive. Applicant argued that “ Jones describes item 100 described as “a noise cancellation headset 100 suitably comprises a first earpiece 1 and a second earpiece 2, coupled by a resilient headband 3.”2 A headband is not suggestive of the claimed ‘sleeping bonnet.’ “(see the remarks page 7, last paragraph).
The examiner responds that the applicant’s ‘sleeping bonnet.’ comprises a first earpiece 74 and a second earpiece 74,  and  a resilient headband 52 and see application 6 page 2nd line  “housing 52 is a sleeping bonne” .  
    PNG
    media_image2.png
    185
    249
    media_image2.png
    Greyscale


Applicant further argued that Jones et al. (US PAT.7,103,188) in view of Young (US PAT. 5,881,390) fail to teaches “A portable sleep-aide bonnet device, comprising: a portable soft housing adapted to be disposed over a user's head; a microphone positioned in the housing to receive an ambient sound signal; a suppression circuit that receives the ambient sound signal and produces a suppression sound signal; and a set of transducers arranged in the soft housing in locations adjacent to a user's ears, and which receive the suppression sound signal, the suppression sound signal having a magnitude and phase to substantially cancel the ambient sound signal at a user's ear” as recited in claim 33(see the remarks page 8-9).
The examiner disagrees that argument respectfully. Jones disclose a microphone positioned in the housing to receive an ambient sound signal(see fig. 1(300a), fig. 7 and col.15, line 21-line 67); a 
a set of transducers (see fig. 3(28, 300) fig. 7(847)) arranged in the soft housing(see fig. 7) in locations adjacent to a user’s ears, and which receive the suppression sound signal(see figs. 1-4 and col. 8 line 36- col.. 9 line 67), the suppression sound signal having a magnitude and phase to substantially cancel the ambient sound signal at a user’s ear(see figs.1-4, 7 and col. 10, line 7-col. 11, line 67). On the other hand,  Young discloses a portable sleeping bonnet device (a portable sleeping bonnet reads on a bandanna-type headgear 30 in fig.3) adaptable to be worn over a user's head, the receive the sound signal and produce acoustic energy in response to the sound signal having a magnitude and phase to the sound signal at a user's ear (see figs 1-3 and col. 2 line 5-col. 3 line 16).  The combination meets the limitation as recited in claim 33.
Therefore, Claims 34, 36, 37, 39-42 and 44 are rejected at least for the reasons given for Claim 33.


      Double Patenting
14.   Since the applicant does not filed on a terminal disclaimer; therefore, the nonstatutory double patenting rejection will be maintained
    
                                                                 Conclusion

15.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. L.GETTINGER (US PAT.2983925) and Brimhall et, al (US PAT. 6,801,629) are cited to show other related the SLEEP AIDE DEVICE.


16.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 03-23-2021